PER CURIAM.
The appellant, defendant in the lower court, sought review of an order amending the final decree relative to the custody of the parties’ child. In the original final decree entered in this cause on November 25, 1960, a prior stipulation between the parties is approved and affirmed by the court. Also in the decree, the jurisdiction of said cause is retained for matters pertaining to the care, custody, support and maintenance of the parties’ unborn child. In the stipulation it is provided that after the birth of the child the defendant, Elizabeth Massey Whidby, nee Elizabeth Brice Massey, should have the care, custody and control of said child, and the plaintiff, H. Stockton Massey,. Jr., should have the right to visit said child at all reasonable times and places. Appel-lee herein filed an amended petition for modification of final decree on February 15,. 1962, and the chancellor, by order entered, on June 11, 1962, provided that the final decree relative to the custody of the child-should be modified, and decreed that H. Stockton Massey, Jr., should have custody-of said minor child for:
one week from June 17th to June 24tlv one week from July 8th to July 15th, one week from August 12th to August: 19th,
and also provided that the times should be-during the summer of 1962. In addition to-the order of June 11, 1962, the chancellor-also on the same day decreed that his order-should not be superseded. The appellant: filed notice of appeal on June 11, 1962, and immediately thereafter filed a motion in this-court seeking a review of the order of the chancellor denying her application for su-persedeas bond. This court heard the motion and entered an order herein on the-24th day of June, 1962, granting the appellant the supersedeas prayed for. Thereafter the case was argued on its merits on-. January 22, 1963.
In considering the case on the merits, we-find that the appeal is from the chancellor’s. order of June 11, 1962. In that order the-custody of the child is changed and is.. limited to 1962. Thus, the question has become moot.
The appellant has petitioned the court for-allowance of attorney’s fees for services-, rendered before this court, which we grant.: in the sum of $250.00.
Appeal dismissed.
SHANNON, C. J., ALLEN, J., an dl BARNS, PAUL D., Associate Judge, concur.